


 

Exhibit 10.18

 

David Sinclair

Name of Consultant

 

SIRTRIS PHARMACEUTICALS, INC.

Amended and Restated 2004 Incentive Plan

 

Restricted Stock Award Agreement

 

Sirtris Pharmaceuticals, Inc.

200 Technology Square

Cambridge, MA 02139

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he has received an award (the “Award”) of
restricted stock from Sirtris Pharmaceuticals, Inc. (the “Company”) under the
Amended and Restated 2004 Incentive Plan (the “Plan”), subject to the terms set
forth below and in the Plan; (ii) further acknowledges receipt of a copy of the
Plan as in effect on the date hereof; and (iii) agrees with the Company as
follows:

 

1.             Effective Date.  This Agreement shall take effect as of
January 2, 2008, which is the date of grant of the Award.

 

2.             Shares Subject to Award.  The Award consists of 20,000 shares
(the “Shares”) of common stock of the Company (“Stock”).  The undersigned’s
rights to the Shares are subject to the restrictions described in this Agreement
and the Plan (which is incorporated herein by reference with the same effect as
if set forth herein in full) in addition to such other restrictions, if any, as
may be imposed by law.

 

3.             Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

 

4.             Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

 

5.             Forfeiture Risk.  If the undersigned ceases to serve as a
consultant to the Company and its subsidiaries, any then outstanding and
unvested Shares acquired by the undersigned hereunder shall be automatically and
immediately forfeited.  With respect to any Shares that are forfeited under this
Section 5, the undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

6.             Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.

 

 

--------------------------------------------------------------------------------


 

7.             Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Section 7 and applicable provisions of
the Plan, as follows: 20% of the Shares on January 1, 2010, an additional 30% of
the Shares on January 1, 2011, and an additional 50% of the Shares on January 1,
2012, provided that, the portion of the Shares that would otherwise vest on
January 1, 2012 (the “Final Tranche”) will vest as follows, if earlier than
January 1, 2012:  (a) one-half of the Final Tranche (25% of the total number of
Shares) shall vest upon completion of a Board approved corporate partnership for
a SIRT1 activator that the Board determines to be “significant” for this purpose
and (b) one-half of the Final Tranche (25% of the total number of the Shares)
shall vest upon positive clinical efficacy data for a Sirtris NCE SIRT1
activator as demonstrated by safely meeting the primary efficacy endpoint of a
Sirtris-sponsored Phase 2a or 2b clinical trial in Type 2 diabetes, obesity or a
metabolic syndrome.

 

Notwithstanding the foregoing, no shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been involved as a consultant of the Company or its subsidiaries.

 

8.             Legends.  Any certificates representing unvested Shares shall be
held by the Company, and any such certificate shall contain legend substantially
in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
AMENDED AND RESTATED 2004 INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND SIRTRIS PHARMACEUTICALS, INC. 
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF SIRTRIS
PHARMACEUTICALS, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such vested Shares to be
issued and delivered to the undersigned without the first legend set forth above
referencing the Restricted Stock Award Agreement.  If any Shares are held in
book-entry form, the Company may take such steps as it deems necessary or
appropriate to record and manifest the restrictions applicable to such Shares.

 

9.             Dividends, etc..  The undersigned shall be entitled to
(i) receive any and all dividends or other distributions paid with respect to
those Shares of which he is the record owner on the record date for such
dividend or other distribution, and (ii) vote any Shares of which he is the
record owner on the record date for such vote; provided, however, that any
property (other than cash) distributed with respect to a share of Stock (the
“associated share”) acquired hereunder, including without limitation a
distribution of Stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated share, shall
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated share remains subject to such restrictions, and shall be
promptly forfeited if and when the associated share is so forfeited;  and
further provided, that the Administrator may require that any cash distribution
with respect to the Shares other than a normal cash dividend be placed in escrow
or otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall  refer, mutatis mutandis, to any such restricted amounts.

 

10.           Sale of Vested Shares.  The undersigned understands that he will
be free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

 

2

--------------------------------------------------------------------------------


 

11.           Certain Tax Matters.  The undersigned expressly acknowledges the
following:

 

a.             The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

 

b.             The award or vesting of the Shares acquired hereunder, and the
payment of dividends with respect to such Shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his rights hereunder are subject to his promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Administrator so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

 

 

Very truly yours,

 

 

 

/s/ David Sinclair

 

(Signature of Employee)

 

Dated: January 2, 2008

 

The foregoing Restricted Stock

Award Agreement is hereby accepted:

 

SIRTRIS PHARMACEUTICALS, INC.

 

 

By

/s/ Christoph Westphal

 

 

3

--------------------------------------------------------------------------------
